     Case 2:19-cv-00474-APG-NJK Document 18 Filed 09/14/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF NEVADA
 7
      JUSTIN PAULO,                                             Case No. 2:19-cv-00474-APG-NJK
 8
                                      Plaintiff(s),                           ORDER
 9
      v.
10

11    BRIAN WILLIAMS, et al.,
                                    Defendant(s).
12

13          The Court previously issued an order establishing the requirements for the inmate early

14   mediation in this case. Docket No. 15. That order continues to govern the inmate early mediation

15   except as MODIFIED as follows:

16          •   The inmate early mediation will now commence at 11:15 a.m. on December 4, 2020;

17          •   The mediator will be David Stephens;

18          •   All participants will attend the mediation by video;

19          •   Mediation statements must be submitted by November 20, 2020;

20          •   If Plaintiff is incarcerated at a facility utilizing e-filing, Plaintiff shall request the law

21              librarian to scan his or her mediation brief, along with any exhibits, and email it to

22              InmateMediationBrief@nvd.uscourts.gov. If Plaintiff is at a facility not utilizing e-

23              filing, he or she shall mail the mediation brief to: Office of the Clerk, Attn: Sharon
                Hardin, Inmate Mediation, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101.
24
                The mediation statement should be in an envelope clearly marked “Confidential,
25
                Contains Mediation Statement.” Plaintiff’s mediation statement must be received no
26
                later than 4:00 p.m. on November 20, 2020;
27

28
     Case 2:19-cv-00474-APG-NJK Document 18 Filed 09/14/20 Page 2 of 2




 1        •   Defense counsel must scan the defense’s mediation brief, along with any exhibits, and

 2            email it directly to the mediator no later than 4:00 p.m. on November 20, 2020;

 3        •   By November 20, 2020, Defendants’ counsel must also email Sharon Hardin at

 4            Sharon_Hardin@nvd.uscourts.gov to provide the email address for each of the

 5            participants who will be appearing at the mediation for the defense;

 6        •   At a future date, Ms. Hardin will provide instructions for the defense to join the

 7            mediation by video; and

 8        •   Defendants’ counsel must make the necessary arrangements for Plaintiff to appear by

 9            video conference and must coordinate with Ms. Hardin thereon.

10        IT IS SO ORDERED. DATED: September 14, 2020

11

12

13                                              Nancy J. Koppe
                                                United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                              Page 2 of 2
